PER CURIAM.
Gerald Lynn Bates timely seeks belated appeal from an order which denied his motion for postconviction relief. According to Bates, he timely moved for rehearing of the order denying the Rule 3.850 motion but did not receive notice that rehearing had been denied until after the time had expired for the timely filing of a notice of appeal. These allegations are made under oath and are supported by copies of prison mail logs. The State of Florida responds that, under the circumstances, it has no objection to the granting of a belated appeal.
The petition for belated appeal of the order of the Circuit Court for Duval County denying postconviction relief in that *1055court’s case number 89-15064-CFA is therefore granted. Upon issuance of mandate in this cause, a copy of the opinion shall be provided to the clerk of the lower tribunal for treatment as a notice of appeal. Fla.R.App.P. 9.141(c)(5)(D).
PETITION GRANTED.
ERVIN, WOLF, and PADOVANO, JJ, concur.